Citation Nr: 1734716	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-31 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during his active service

2.  The Veteran's current tinnitus had its onset during his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).


Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In the present appeal, the Veteran contends that he developed hearing loss as a result of his exposure to acoustic trauma while serving in the military.  He also contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his period of service.  Specifically, the Veteran asserts that he was exposed to extreme noises and sounds produced by the weaponry, heavy artillery, and recoilless rifles, he and his fellow soldiers worked with, and were in close proximity to, during his period of service.  See March 2013 Statement of the Veteran and May 2014 646 Statement.  In statement submitted in June 2014, the Veteran stated that he had been trained, and received a certificate of special training, in the field of Heavy Weapons artillery, and he had served as a Heavy Weapons Instructor for nine months following his basic training.  According to the Veteran, after firing these weapons, he and his fellow soldiers had a difficult time hearing for four to six hour durations afterwards.  The Veteran also asserted that after his basic training, he was sent to Germany, and while stationed there, he worked on M-48 tanks on a German Hangar, where there was also a great deal of noise exposure.  The Veteran contends that neither he, nor his fellow soldiers, were provided with ear plugs or any type of hearing protection while performing their military duties, and his hearing loss and tinnitus began even before his separation from service.  

In support of his appeal, the Veteran submitted copies of photographs of himself working with heavy tanks and artillery equipment.  He also submitted a copy of a certificate issued by the Headquarters of the 11th Airborne Division, which certified that he completed sixteen weeks of Army Basic Training, and his special training was in the field of Heavy Weapons - Infantryman.  

During the May 2017 hearing, the Veteran testified regarding the type of acoustic trauma he had exposure to in service.  Specifically, he testified that following his basic training in heavy artillery, he worked as an instructor for six months, and during this time, he worked closely with a certain type of recoilless rifle which produced an extreme level of noise when fired.  According to the Veteran, whenever he fired these rifles, he lost his hearing for about six hours.  He testified that during these six hours, he would often observe people's mouths moving but he was unable to hear what they were saying.  See May 2017 Hearing Transcript, p. 3.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Although the available service treatment records do not document any complaints of, or treatment for, hearing impairment, the Board notes that the majority of the Veteran's service treatment records have been destroyed due to a 1973 fire at the National Personnel Records Center (NPRC).  In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In an April 2012 letter, the Veteran was informed that his service treatment records may have been destroyed due to a fire at the National Archives and Records Administration (NARA) in July 1973.  He was also asked to complete the NA Form 13055 to help the RO to conduct a more detailed and thorough search for any available military medical records in support of his claim. The Veteran completed this form in May 2012, and in this form, he provided information regarding treatment he received for various health issues in service.  He also provided the dates of treatment, the organization to which he was assigned, and the name and location of the medical facility where he received treatment.  This information was submitted to the National Personnel Records Center (NPRC), and in a June 2012 letter, the NPRC indicated that even after conducting a thorough search of the alternate record sources using the information provided by the Veteran, they were unable to conduct a further search of the Veteran's records.  However, they did provide two clinical records that were located within the reconstructed record.  A subsequent Personnel Information Exchange System (PIES) request for the Veteran's service treatment records was submitted in April 2017, and in the response, the NPRC provided a copy of the Veteran's DD 214, as well as copies of two in-service clinical records, both of which are dated in 1953, and document treatment for health issues other than hearing impairment.  Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records and that the Veteran has not contended otherwise.   

After reviewing the available service treatment and service personnel records, the Board can find no information in the claims file that challenges or calls into question the Veteran's statements about noise exposure while performing his duties during service.  While every detail of the Veteran's description has not been corroborated, in light of the Veteran's contentions and the above-referenced certificate submitted, the Board finds his recollections of noise exposure in service to be credible.  Moreover, there is nothing in the record that contradicts the Veteran's account of having been exposed to extreme noise levels in service. Therefore, based on the Veteran's contentions and hearing testimony, as well as the copy of the certificate he provided which corroborated his contentions regarding his field of specialty in service, the Board concludes that the Veteran's description of noise exposure while serving in the military is credible, and finds that the Veteran was exposed to loud noise during service.

The Veteran was afforded a VA audiological examination in May 2015, at which time, he provided his military and medical history, and reported a history of hearing loss, the onset of which began fifteen to twenty years prior.  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 50, 60, 75, 85, and 105 decibels (dB), respectively, for the right ear, and 60, 65, 85, 90 and 100 dB, respectively, for the left ear. These audiometric findings establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2016).  

Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having bilateral sensorineural hearing loss in both ears, and determined that his hearing loss was less likely as not caused by, or a result of an event during his military service.  In reaching this conclusion, the examiner relied on the lack of evidence in the claims file, the lack of proximity between the Veteran's dates of service and the date of the VA examination, and the Veteran's assertions as to the onset of his hearing loss.  

During the May 2017 hearing, the Veteran testified that immediately after the firing of the recoilless rifles, as well as the firing of other types of weaponry, he would experience hearing loss and a ringing sensation in his ears that would last several hours in duration and then subside.  He also testified that his hearing loss began very soon after his separation from service, and since their youth, his children had always informed him he could not hear them well.  See Hearing Transcript, pp. 6-9.  

In a June 2017 statement, the Veteran's daughter, S.R., wrote that based on her recollections, the Veteran had been experiencing hearing impairment for as long as she could remember.  She recalled how whenever he was around people, or in crowded situations, the Veteran could rarely hear what people said to him, and how she would always have to repeat the conversation to him so he could understand and follow along.  She also recounted how during her youth, whenever the Veteran would attend school functions, he could rarely hear the songs the choir and band performed.  According to S.R., the Veteran always listened to the television at a very high volume so he could hear what was being said.  S.R. also stated that the Veteran underwent testing for hearing aids in the late 1960s and 1970s but those hearing devices did not work well.  According to S.R., the Veteran was currently receiving his hearing aids from the VA medical center.  

The Board must take a sympathetic reading of the Veteran's statements.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Taking such a reading, the Board finds that the hearing testimony and statements submitted in support of his appeal are to be properly understood as the Veteran experiencing the beginning of hearing loss symptoms in his ears contemporaneous to the in-service noise exposure, with symptoms present since that time.  Although the Veteran stated during his VA examination that his hearing loss had its onset fifteen to twenty years prior, in light of his hearing testimony, the Board understands the Veteran's contentions as indicating that while the hearing loss was evident during and soon after his separation from service, it increased in severity and became more problematic fifteen to twenty years prior.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service. The Board also finds the Veteran's statements with respect to his symptomatology to be credible.

In light of the Veteran's acknowledged noise exposure in service, as well as his credible account of first noticing hearing loss symptoms following such exposure, the Board finds the evidence for and against his claim to be at least in relative equipoise. In this regard, the Board concludes that the Veteran's assertions are as probative as the VA audiologist's opinion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss is the result of in-service noise exposure.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A. §5107 (b); Gilbert, 1 Vet. App. At 53-56.

Tinnitus

The Board's analysis regarding tinnitus is similar. In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  During his May 2017 hearing, the Veteran testified that very soon after his separation from service, he experienced a recurrent ringing sensation in his ears that continued to worsen and increase in severity and frequency throughout the years.  According to the Veteran, he has continued to experience these symptoms since his separation from service.  See Hearing Transcript, pp. 5-6.  

The Board finds that the Veteran's statements are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation). Thus, the Board finds that the Veteran is competent to relate a history of having experienced tinnitus.

At the May 2017 VA audiological examination, the Veteran reported a history of recurrent tinnitus, the onset of which reportedly began fifteen years prior.  The Veteran described the tinnitus as a bilateral and constant ringing sound, and on a scale from one to ten (with one being the least level of severity and ten being the highest) he rated the severity of the tinnitus at a nine.  The VA examiner also diagnosed the Veteran with having tinnitus, and determined that this disorder was less likely than not caused by, or a result of, his military noise exposure.  In reaching this determination, the examiner based his opinion on the lack of evidence in the claims file, the lack of proximity between the Veteran's dates of service, and the date of the examination, and the Veteran's assertions as to the onset of his tinnitus.  

The Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  (As previously noted, the Veteran has contended that he has experienced a ringing sound in his ears since service.)  Furthermore, despite the fact that the evidence of record is absent any treatment for, or diagnosis of, tinnitus until many years after service, the Veteran has attested to the fact that he began experiencing a ringing sound in his ears during service and is competent and credible in this regard.  The Board acknowledges the VA examination report wherein the Veteran stated that his tinnitus began fifteen to twenty years prior.  However, based on a comprehensive review of the evidence, to include the Veteran's hearing testimony, it appears that while the Veteran had symptoms of recurrent tinnitus both before and soon after his separation from service, it increased in severity throughout the years and became progressively problematic fifteen to twenty years prior.  The Board finds that the evidence unfavorable to the claim is in equipoise with the evidence unfavorable to the claim.  As it must, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection must be granted for tinnitus. 

Any failure on VA's part as to statutory and regulatory duties to provide notice of what evidence is needed to substantiate a claim for service connection and assist the claimant in obtaining such evidence is harmless error given that the Board is granting the benefits sought.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


